16 Mich. App. 618 (1969)
168 N.W.2d 386
PEOPLE
v.
MYERS
Docket No. 3,951.
Michigan Court of Appeals.
Decided March 27, 1969.
*619 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Ronald J. Taylor, Prosecuting Attorney, and Wilbur Schillinger, and Tat Parish, Assistant Prosecuting Attorneys, for the people.
Thomas W. McCoy, for defendant.
BEFORE: QUINN, P.J., and HOLBROOK and T.M. BURNS, JJ.
PER CURIAM:
Defendant was tried before a jury on a charge of robbery armed, MCLA § 750.529 (Stat Ann 1968 Cum Supp § 28.797) and was convicted January 31, 1967. Following denial of his motion for new trial, he was sentenced and he appeals.
Defendant was charged with robbery armed with a dangerous weapon, to-wit: a knife. Without exactly knowing it was a knife, complainant referred to the instrument as a knife because it was sharp and he felt the pressure of the blade at his throat. Defendant objected to testimony pertaining to a knife and asked that it be stricken. This was denied and defendant claims error.
We find no merit in this claim. The proofs established that the person who robbed was possessed of an instrument with a sharp blade which was held at complainant's throat. Specific identification of the instrument as a knife was unnecessary. Actual proof of the assailant being armed is not always necessary. People v. Jury (1966), 3 Mich. App. 427.
Defendant contends he was denied a fair trial because of extensive publicity. He has demonstrated publicity but not of the type involved in Sheppard v. Maxwell (1966), 384 U.S. 333 (86 S. Ct. 1507, 16 L. Ed. 2d 600). The latter was his burden. *620 People v. Jenkins (1968), 10 Mich. App. 257. He has not shown that the publicity influenced the jury. We find no error.
Inconsistencies in the testimony as to identification of defendant raised no more than an issue of credibility for jury determination.
We find nothing in this record requiring reversal.
Affirmed.